Citation Nr: 9905598	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-12 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran had military service during World War II.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in May 1998.  That decision denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death.  It also denied the 
appellant's claims of entitlement to accrued benefits.  The 
denial of service connection and accrued benefits were duly 
appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1. The veteran died on August [redacted] 1966.

2.  According to the certificate of death, the cause of the 
veteran's death was new growth, cerebro-pontine angle.

3.  At the time of the veteran's death, he was not service 
connected for any disability and he had no claim pending with 
VA.

4.  No competent medical evidence has been submitted linking 
the veteran's death with any incident or occurrence of the 
veteran's military service.

5.  The appellant initially filed VA Form 21-534, 
"Application for Dependency and Indemnity Compensation, 
Death Pension, and Accrued Benefits by a Surviving Spouse or 
Child," in May 1995.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well-grounded. 38 
U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 
(1998).

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
3.1000(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

The threshold question that must be resolved with regard to 
this claim is whether the appellant has presented evidence of 
a well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 ,81 (1990).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder is 
service connected is not sufficient; the appellant must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented in the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either was a principal 
or a contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The basic elements of a well-grounded claim for service 
connection and the type of evidence required to meet each 
element are as follows:

(1) Competent evidence of current 
disability (medical diagnosis); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992);

(2) Evidence of incurrence or aggravation 
of disease or injury in service (lay or 
medical evidence); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); 
Layno v. Brown, 6 Vet. App. 465 (1994); 
and

(3) Evidence of a nexus between the in-
service injury or disease and the current 
disability (Medical evidence or 
presumption that certain disabilities 
manifest within certain periods are 
related to service); Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Review of the claims file indicates that at the time of the 
veteran's death service connection was not in effect for any 
disability, nor was a claim pending.  The Board notes that 
the RO requested medical records from a variety of sources 
identified by the appellant.  These medical records were not 
available.

In addition, the Board notes the submittal of receipts and 
bills of medical treatment and medication dated from 1966.  
Although this material was submitted subsequent to the last 
Supplemental Statement of the Case (SSOC), the RO found, and 
the Board concurs that the documents are not pertinent to the 
issue of entitlement to service connection for the cause of 
the veteran's death.  Review of the documents does not 
disclose any medical evidence of diagnosis or opinion 
relating the cause of the veteran's death to his recognized 
service or to a disease or disorder that arose during such 
service.  The issuance of a further SSOC is therefore not 
required.  38 C.F.R. § 19.31 (1998).

The certificate of death reveals that the veteran died of a 
new growth at the cerebro-pontine angle of the brain.  The 
veteran died at Lourdes Hospital in August 1966.

The appellant has argued that the veteran's death was caused 
during brain surgery by a new growth - cerebro-pontine angle 
that was the result of a disease that originated during his 
period of recognized service.  Review of the veteran's 
service medical records does not reveal any complaint, 
treatment, or findings relevant to a new growth in the 
veteran's brain.

Although the appellant asserts her entitlement to the benefit 
sought, because she is not a medical expert, she is not 
competent to express an authoritative opinion regarding the 
medical causation of the veteran's terminal illness.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent evidence of record to 
support the contention that there is a relationship between 
the veteran's active service and the cause of his death.  
That is, the only evidence that the cause of the veteran's 
death is related to his service is the opinion of the 
appellant.  As she has not been shown to have any medical 
training, her opinion as to the relationship between the 
veteran's service and the cause of his death is not 
considered competent evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93.

Without medical evidence that the cause of the veteran's 
death is related to service, the Board must find that 
appellant's claim for service connection for the cause of the 
veteran's death is not well-grounded.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993). In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that she has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Likewise, the Board finds that 
the RO has complied with 38 U.S.C.A. § 5103(a) and that the 
claimant had been advised of the evidence necessary to 
complete her claim. Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

Accrued Benefits

The laws and regulations provide that periodic monetary 
benefits authorized under the laws of the VA to which a 
veteran was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at the date 
of death, and due and unpaid for the period not to exceed 2 
years prior to the last date of entitlement as provided, will 
upon the death of such person be paid to his spouse. 
38 U.S.C.A. § 5121 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.1000 (1998).

crued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.

In addition, 38 U.S.C.A. § 5121(c) requires that applications 
for accrued benefits must be filed within one year after the 
date of the veteran's death.  See also 38 C.F.R. § 3.1000(c).

The record shows that the veteran was not service-connected 
for any disability during his lifetime, he never submitted a 
claim of entitlement to service connection for any 
disability, and the appellant submitted her claim more than 
one year subsequent to his death.  Under 38 U.S.C.A. § 5121, 
38 C.F.R. § 3.1000(c), and the Federal Circuit's holding in 
Jones, the appellant is not entitled to accrued benefits as a 
matter of law.


ORDER

Service connection for the cause of death is denied.

The claim for accrued benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

